Citation Nr: 1413213	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-47 142	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from February 1982 to February 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida that denied a rating in excess of 10 percent for chondromalacia of the right knee and from a March 2010 rating decision that denied service connection for bilateral hearing loss and tinnitus. 

Appeals of these issues were certified to the Board by the RO in December 2009 and March 2012 respectively.  

The Veteran designated the attorney captioned above as representative in April 2010.  The record shows that the attorney was active in representation of the issues on appeal.  In correspondence in October 2012, the Veteran's representative moved to withdraw from representation without explanation.  

After the Agency of Original Jurisdiction certifies an appeal to the Board, a representative may not withdraw unless good cause is shown on motion.  38 C.F.R. § 20.608(b) (2013).  As the appeals had been certified to the Board and as no good cause was shown, the Board continues to recognize the representative captioned above.  Moreover, the representative continued to act for the Veteran as noted below. 


FINDING OF FACT

On February 1, 2014, prior to the promulgation of a decision in the appeal, the Board received notification dated January 17, 2014 from the appellant through his authorized representative that the  appellant moved to withdraw all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his/her authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


